Case: 2:20-cv-01651-MHW-EPD Doc #: 38 Filed: 07/13/20 Page: 1 of 1 PAGEID #: 822




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

Greg Cannon, et al.,
                                                   Case No. 2:20–cv–1651
       Plaintiffs,
                                                   Judge Michael H. Watson
       v.
                                                   Chief Magistrate Judge Deavers
C R Bard Inc., et al.,

       Defendants.

                                           ORDER

        On June 17, 2020, Chief Magistrate Judge Deavers issued a report and

recommendation (“R&R”) recommending that this case be dismissed pursuant to Federal

Rule of Civil Procedure 41(b) due to Plaintiffs’ failure to prosecute. ECF No. 37. Chief

Magistrate Judge Deavers notified the parties of their right to file objections to the R&R

pursuant to 28 U.S.C. § 636(b)(1). Id. at 3. She also specifically advised the parties that

the failure to object to the R&R within fourteen days would result in a waiver of both the right

to de novo review by the District Judge and the right to appeal the decision of the District

Court adopting the R&R. Id. at 4.

       The deadline for filing such objections has passed, and no objections were filed.

Plaintiffs have not participated in this case in any way since their counsel withdrew on May

12, 2020, despite having numerous opportunities to do so, including the May 27, 2020 show

cause order. ECF No. 35. Therefore, the R&R is ADOPTED, and this case is DISMISSED

pursuant to Rule 41(b). The Clerk of Court shall TERMINATE this case.

       IT IS SO ORDERED.

                                            /s/ Michael H. Watson______________
                                            MICHAEL H. WATSON, JUDGE
                                            UNITED STATES DISTRICT COURT
